UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:March 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:333-176962 ChatChing, Inc. (Exact name of registrant as specified in its charter) Florida 45-2655248 (State or other jurisdiction of incorporation or organization) (Primary standard industrial classification code number) (I.R.S. employer identification number) 1061 E. INDIANTOWN RD. #400 JUPITER FL33477 (Address of Principal Executive Offices including Zip Code) 561-316-3867 (Registrant's Telephone Number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares outstanding of each of the issuer’s classes of common stock, as of May 14, 2012 is as follows: Class of Securities Shares Outstanding Common Stock, $0.0001 par value TABLE OF CONTENTS Index Page Part I. Financial Information Item 1. Condensed Financial Statements: F-1 Condensed Balance Sheets at September 30, 2011 and March 31, 2012 F-1 Condensed Statement of Operations for the three and six- month periods ended March 31, 2012 and from January 19, 2011 (Inception) to March 31, 2012 F-2 Condensed Statement of Changes in Stockholders’ Deficit for the six-month period ended March 31, 2012 and from January 19, 2011 (Inception) to March 31, 2012 F-3 Condensed Statement of Cash Flows for the six-month period ended March 31, 2012 and from January 19, 2011 (Inception) to March 31, 2012 F-4 Notes to Condensed Financial Statements F-5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 6 Item 4. Controls and Procedures. 6 Part II. Other Information Item 1. Legal Proceedings. 7 Item 1A. Risk Factors 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 7 Item 3. Defaults Upon Senior Securities. 7 Item 4. (Removed and Reserved). 7 Item 5. Other Information. 7 Item 6. Exhibits. 8 Signatures 9 2 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CHATCHING, INC. (F/K/A SOCIAL NETWORK MARKETING, INC.) (A DEVELOPMENT STAGE COMPANY) CONDENSED BALANCE SHEETS SEPTEMBER 30, 2, 2012 ASSETS September 30, March 31, (Unaudited) Current assets: Cash $ $ Total current assets Other assets: Website development costs Patents and trademarks Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accrued expenses $ $ Lines of credit - related parties Total current liabilities Commitments and contingencies Stockholders' deficit: Common stock, no par value; 800,000,000 shares authorized; 325,000,000 shares issued and outstanding Deficit accumulated during development stage ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See notes to condensed financial statements F-1 CHATCHING, INC. (F/K/A SOCIAL NETWORK MARKETING, INC.) (A DEVELOPMENT STAGE COMPANY) CONDENSED STATEMENTS OF OPERATIONS FROM JANUARY 1, 2, 2012, FROM OCTOBER 1, 2, 2012, AND From JANUARY 19, 2011 (INCEPTION) TO March 31, 2012 (Unaudited) Period from January 1, 2012 to March 31, 2012 Period from October 1, 2011 to March 31, 2012 Period from January 19, 2011 (Inception) to March 31, 2012 Revenue $
